DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6, 21-22, 24-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The Examiner has reviewed the remarks and found the remarks to be persuasive. The remarks show that the modification of Lindsay with Jonker would require a non-obvious overhaul of the social networking system of Lindsay. Further the Examiner is persuaded that as claimed, the Jonker’s walled garden technique is contradictory to the limitation “responsive to a determination that the URL of the HTTP POST message is not on the list of URLs used for accessing the data management platforms, routing the HTTP POST message to an Internet, since Jonker's technique blocks access to the internet.  In view of the updated claim amendments, the Examiner updated the search and the Examiner still found the closest prior art to be the combination of Lindsay in view of Jonker in further view of Burbank; however the combination and updated search fails to teach: 
	responsive to a determination that the URL of the HTTP POST message is on the list of URLs used for accessing the data management platforms:
encrypting a trusted identifier, resulting in an encrypted trusted identifier that is cross-referenced to the advertising identifier, wherein subscriber data relating to the 
inserting the encrypted trusted identifier into the HTTP POST message, resulting in a modified HTTP POST message;
 and routing the modified HTTP POST message to the Internet, wherein the encrypted trusted identifier is to be associated, by a particular data management platform corresponding to the URL, in a database record with the advertising identifier, wherein associating of the encrypted trusted identifier with the advertising identifier in the database record permits the particular data management platform to transmit the advertising identifier to a third-party requestor based on matching the advertising identifier to audience selection criteria submitted by the third-party requestor to the particular data management platform, wherein receipt of the advertising identifier by the third-party requestor from the particular data management platform enable§.-a the third-party requestor to provide targeted advertisements to the mobile device using the advertising identifier, and wherein the routing the HTTP POST message to the Internet, responsive to the determination that the URL of the HTTP POST message is not on the list of URLs used for accessing the data management platforms, includes routing the HTTP POST message without inserting the encrypted trusted identifier into the HTTP POST message.
	The closest NPL was found to be “Safeguarding Web Surfing with URL Blacklisting” which identifies URLs on a list that are considered to be malicious or not authorized URL. The URLs are stored in a database and when the URL is requested it is checked against the stored URLs to make the determination. However the reference does not teach the limitations identified as allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        4/16/2021